Citation Nr: 1209405	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  98-17 750A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an increased evaluation for chronic low back syndrome, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to December 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 1998 rating decision by the Huntington, West Virginia, Regional Office of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim for an increased rating for chronic low back syndrome.  During the course of the present appeal, the Veteran's claims file was transferred to the New York, New York, VA Regional Office (RO), which is now the agency of original jurisdiction over this appeal.  The present issue on appeal is entitlement to an increased evaluation above 20 percent for chronic low back syndrome.

As relevant, the Board remanded this case to the RO several times during the course of this appeal for additional evidentiary and procedural development.  At this juncture, the case now comes to the Board on remand from the United States Court of Appeals for Veterans Claims (Court) which, in June 2011, granted a joint motion of the appellant and the Secretary of VA to vacate the Board's appellate decision of July 2010, which denied the appellant's appeal for an increased evaluation above 20 percent for chronic low back syndrome.  

For the reasons that will be discussed below, this appeal is REMANDED to the RO for further evidentiary development.  VA will notify the appellant and his representative if further action is required on their part.


REMAND

The Court has vacated the prior Board decision of July 2010 and remanded the current appeal for additional discussion of the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2011) regarding rating the Veteran's orthopedic impairment based on functional loss of his lumbosacral spine due to pain associated with chronic low back syndrome.  On review of the Veteran's claims file, the Veteran's attorney noted that the VA medical examination reports of record did not include adequate discussion and consideration of the issue of functional loss due to the Veteran's service-connected low back pain.  A thorough evaluation of a musculoskeletal or orthopedic disability for rating purposes requires consideration of any functional loss due to pain, incoordination, weakness, or fatigability.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran's attorney requested that the Board remand the claim for a new VA examination that will address the issue of functional loss.  The Board concurs with the representative's suggestion.

Accordingly, in light of the Veteran's subjective complaints of low back pain with flare-ups, the case should be remanded for a new VA examination, during which medical determinations should be made regarding whether his affected low back exhibits pain on use, weakened movement, excess fatigability, incoordination, or any other disabling symptom.  Specifically, the examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  These determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups beyond that clinically demonstrated.

Thusly, in view of the foregoing discussion, the case is REMANDED to the RO for the following action:

1.  The RO should obtain the names and addresses of all medical care providers, both VA and non-VA, that treated the Veteran for chronic lumbosacral symptoms, including neurological complications due to degenerative disc disease associated with his low back disability, since January 2012 (the date of the most current medical evidence associated with his claims file).  After obtaining the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified as relevant by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, to provide the Veteran with the opportunity to obtain and submit those records for VA review. 

2.  Thereafter, the RO must arrange for the Veteran to undergo the appropriate VA examination for spine disorders for the purpose of ascertaining the current nature and extent of severity of his service-connected low back syndrome.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must review the Veteran's claims folder in conjunction with the examination.  

(a)  All pertinent symptomatology and findings must be reported in detail, to include, in degrees, the range of motion of the Veteran's thoracolumbar spine in all planes.

The examiner should note the point at which motion becomes painful, if any, in all planes of motion.  

The extent of any incoordination, weakened movement and excess fatigability on use should be described, as well as flare-ups or when the low back is used repeatedly.  To the extent possible, functional impairment due to incoordination, weakened movement and excess fatigability, as well as due to flare-ups or when the low back is used repeatedly, should be assessed in terms of additional degrees of limitation of motion.

The examiner should also state whether the back disability results in muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  

(b)  The examiner must also comment upon whether the service-connected low back syndrome involves the nerves and/or the muscles and joint structure.  With respect to the subjective complaints of pain, the examiner is requested to specifically comment on whether pain is visibly manifested on movement of the joints, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected low back syndrome, or the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to this low back disability.  

(c)  As the clinical evidence demonstrates that the Veteran has degenerative disc disease (DDD) associated with his low back syndrome, and as he now has separate ratings for bilateral radiculopathy of the lower extremities associated with DDD (see February 2010 RO rating decision), the examiner must also comment upon intervertebral disc syndrome (IVDS) associated with the service-connected low back syndrome and address the question of whether there are incapacitating episodes of elevated symptomatology associated with IVDS and, if so:

(i)  Is the IVDS manifested by incapacitating episodes having a total duration of at least one week but less than 2 weeks during the previous 12 months?  

(ii)  Is the IVDS manifested by incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the previous 12 months?  

(iii)  Is the IVDS manifested by incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the previous 12 months?  

(iv)  Is the IVDS manifested by incapacitating episodes having a total duration of at least 6 weeks during the previous 12 months?

Note:  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

A complete rationale for all opinions must be provided.  If the examiner is unable to present any opinion without resorting to speculation, it must be so noted and explained why this is so.  The report prepared must be typed. 

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Thereafter, the claims file must be reviewed to ensure that all of the foregoing requested development has been completed.  After all appropriate evidentiary development has been completed, the RO should readjudicate the Veteran's claim of entitlement to an increased evaluation greater than 20 percent for chronic low back syndrome.  If the maximum benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

